      Case 2:20-cr-00387-FMO Document 24 Filed 12/17/20 Page 1 of 4 Page ID #:75



 1
 2
 3                                                           DECEMBER 17, 2020

 4
                                                                   AF


 5
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                       Case No. CR 20-00387-FMO
     UNITED STATES OF AMERICA,
13                                       ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
     STEVEN DUARTE,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:20-cr-00387-FMO Document 24 Filed 12/17/20 Page 2 of 4 Page ID #:76



 1                                             I.
 2         On November 13, 2020, Defendant made his initial appearance, by consent
 3   to appear by video teleconference, on the indictment filed in this matter. Oliver
 4   Cleary, a member of the indigent defense panel, was appointed to represent
 5   Defendant.    At Defendant’s request, a detention hearing was scheduled for
 6   November 18, 2020. Due to Defense counsel’s calendar conflict, the detention
 7   hearing was continued to November 23, 2020. However, due to the suspension of
 8   video teleconference hearings at the MDC, where Defendant was then housed, the
 9   detention hearing was re-scheduled to December 1, 2020, and subsequently re-
10   scheduled to December 17, 2020.
11         A detention hearing was held on December 17, 2020. Defendant consented
12   to appear by video teleconference.
13         ☐      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
14   allegedly involving a narcotics or controlled substance offense with maximum
15   sentence of ten or more years.
16         ☒      On motion by the Government or on the Court’s own motion
17   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
18   defendant will flee.
19         The Court concludes that the Government is not entitled to a rebuttable
20   presumption that no condition or combination of conditions will reasonably assure
21   the defendant’s appearance as required and the safety or any person or the
22   community [18 U.S.C. § 3142(e)(2)].
23                                            II.
24         The Court finds that no condition or combination of conditions will
25   reasonably assure: ☒ the appearance of the defendant as required.
26                      ☒ the safety of any person or the community.
27         the Court finds that the defendant has not rebutted the § 3142(e)(2)
28   presumption by sufficient evidence to the contrary.
      Case 2:20-cr-00387-FMO Document 24 Filed 12/17/20 Page 3 of 4 Page ID #:77



 1                                          III.
 2         The Court has considered: (a) the nature and circumstances of the offense(s)
 3   charged, including whether the offense is a crime of violence, a Federal crime of
 4   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
 5   or destructive device; (b) the weight of evidence against the defendant; (c) the
 6   history and characteristics of the defendant; and (d) the nature and seriousness of
 7   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 8   considered all the evidence adduced at the hearing and the arguments, the
 9   arguments of counsel, and the report and recommendation of the U.S. Pretrial
10   Services Agency.
11                                          IV.
12         The Court bases its conclusions on the following:
13         As to risk of non-appearance:
14                ☒     allegations in indictment
15                ☒     convictions for evading law enforcement
16                ☒     nature and circumstances of arrest
17
18         As to danger to the community:
19                ☒     allegations in the indictment
20                ☒     criminal history includes convictions for felon in possession of
21         firearms and ammunition (the charge in the indictment), possession of
22         narcotics for sale, and evading law enforcement.
23                ☒     nature and circumstances of arrest
24         The Court is especially concerned about the circumstances involving
25   Defendant’s arrest in this matter, which involved Defendant barricaded in his home
26   with minor children and the use of a SWAT team and tear gas to effectuate the
27   arrest. These circumstances give rise to serious concerns about Defendant’s ability
28
                                              2
       Case 2:20-cr-00387-FMO Document 24 Filed 12/17/20 Page 4 of 4 Page ID #:78



 1   to abide by any conditions that the Court would set as well as the safety of the
 2   others and the community.
 3
 4                                            V.
 5         IT IS THEREFORE ORDERED that the defendant be detained until trial.
 6   The defendant will be committed to the custody of the Attorney General for
 7   confinement in a corrections facility separate, to the extent practicable, from
 8   persons awaiting or serving sentences or being held in custody pending appeal.
 9   The defendant will be afforded reasonable opportunity for private consultation
10   with counsel. On order of a Court of the United States or on request of any
11   attorney for the Government, the person in charge of the corrections facility in
12   which defendant is confined will deliver the defendant to a United States Marshal
13   for the purpose of an appearance in connection with a court proceeding.
14   [18 U.S.C. § 3142(i)]
15
     Dated: December 17, 2020
16
                                                         /s/
17                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                               3
